Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Claim Status
This office action (OA) is in response to papers filed 11/30/2020.  Claims 1-2 and 12 have been amended; Claims 15-22, and 24, previously or newly cancelled. Claims 26-28 have been added. Claim 23 has been withdrawn for the reason of record.  Accordingly, claims 1-14 and 25-28 are under consideration on the merit. 

Withdrawn Claim Rejections - 35 USC §112(a) – New Matter
The rejection of claims 1-14 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is hereby withdrawn in view of amendments dated 11/30/20. 

Withdrawn Claim Rejections - 35 USC §102 or 103


Withdrawn Claim Rejections - 35 USC §103
The rejection of claims 1-14 and 25 under 35 U.S.C. 103 as being unpatentable over Clauson et al. (“Clauson”, US 20110238075 A1, September 29, 2011) in view of Mericle et al (“Mericle” US 2 20080132999 A1, June 5, 2008) is hereby withdrawn in view of amendments dated 11/30/20. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Claim 26 is amended by deleting “containing the drug releasing entity or another type of drug releasing entity” in lines 2-3.
Authorization for this examiner’s amendment was given in an interview with Paul Western on Feb. 17, 2021.

Reasons for Allowance

The closest prior art, Pan et al (“Pan”, W02018027009 Al, published Feb. 08, 2018) and Clauson et al. (“Clauson”, US 20110238075 A1, September 29, 2011). Pan teaches that, some polymeric devices, can be made of a first layer and a second layer bonded together with one or more microfluidic channels defined internal to the device.  Clauson discloses methods and devices for use in treating eye conditions with a drug-release material.  However, Pan does not disclose a drug releasing entity (DRE) disposed within a reservoir while Clauson does not teaches the proximal end portion includes a crossbar tab that is a laterally wider that the distal end portion of the device.  Thus, neither Pan nor Clauson anticipate nor render obvious the implantable ocular drug delivery device as claimed. In conclusion, the case is allowed for the reasons set forth in applicants arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to species of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/20/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
Claims 1-14, 23, and 25-28 are allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YANZHI ZHANG/            Primary Examiner, Art Unit 1617